DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5, 2022 has been entered.
 
Response to Amendment
3. The amendment filed by Applicant on July 5, 2022 has been fully considered. The amendment to instant claims 1 and 13 is acknowledged. In light of the amendment filed by applicant, all previous rejections are withdrawn. The new grounds of rejections are set forth below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.  Claims 1, 4-5, 8-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walton (US 6,548,600) in view of Hwo et al (US 5,594,074) and Mier et al (US 2006/0135698), as evidenced by Fiebig et al (US 2017/0320975) and Ono (US 2008/0071029).

5.  Walton discloses a rheology-modified composition comprising a melt blend of:
A) about 90%wt (col. 4, lines 30-31, as to instant claim 8) an ethylene/alpha olefin polymer having density more preferably 0.85 g/cc to about 0.92 g/cc (col. 4, lines 52-56) and
B) about 10%wt (col. 4, lines 32-34, as to instant claim 8) of a polypropylene,
wherein the rheology modification is induced by a peroxide (Abstract) in amount of 100-10,000 ppm (0.01-1%wt) (col. 7, lines 15-19).
The peroxide used as a rheology modifier in the composition of Walton is the same peroxide added to the polymer blend of instant invention and cited as a prodegradant; therefore, the peroxide added to the polymer blend of Walton appears to correspond to prodegradant as claimed in instant invention (as to instant claims 1 and 13).

6. It is noted that the present claims 1 and 13 employ “consisting essentially of” claim language with respect to the prodegradant. “Consisting essentially of” claim language limits a claim to the recited ingredients and any ingredients which do not materially affect the novel and/or basic characteristics of the invention. See MPEP 2111.03. A “consisting essentially of” claim occupies a middle ground between closed claims that are written in a “consisting of” format and fully open claims that are drafted in a “comprising’ format." PPG Indus. v. Guardian Indus., 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). For the purposes of searching for and applying prior art under 35 USC 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."); see also AK Steel Corp. v. Sollac, 344 F3.d 1234, 1239-1240, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003); In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963). If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964); see also MPEP 2111.03. The claim as a whole, including all limitations found in the preamble (see Pac-Tec Inc. v. Amerace Corp., 903 F.2d 796, 801, 14 USPQ2d 1871, 1876 (Fed. Cir. 1990) (determining that preamble language that constitutes a structural limitation is actually part of the claimed invention)), the transitional phrase, and the body of the claim, must be sufficiently supported to satisfy the written description requirement. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations. Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.

7.  Thus, though Walton discloses the presence of a free radical coagent, wherein instant claims 1 and 13 recite the prodegradant consisting essentially of a peroxide compound, said free radical coagent is present in the composition of Walton in amount of as low as 100 ppm (0.01%wt) (col. 7, lines 45-50).  For the purposes of searching for and applying prior art under 35 USC 103, absent a clear indication in the specification or claims of what the basic and novel characteristics that are changed by the presence of 0.01%wt of said coagent actually are, "consisting essentially of" will be construed as equivalent to "comprising." If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention.

	
8. The exemplified ethylene/alpha olefin copolymer (component A)) is a commercial ethylene/octene-1 copolymer ENGAGE 8180 (col. 10, lines 66-col. 11, line 2). As evidenced by Ono, the commercial product ENGAGE 8180 is a polyethylene polymerized with metallocene catalyst (see [0118] of Ono). Thus, the metallocene-polymerized polyethylenes used as the component A) are within the teachings of Walton as well.

9.  As to instant claims 11, 12, the composition further comprises additives such as antioxidants, anti-block agents (col. 9, lines 35-65).
10.  The process for preparation of the composition comprises adding at least one peroxide to at least one component of the blend, converting the blend to a molten polymer blend while subjecting the blend to conditions of shear to disperse the peroxide throughout the molten polymer blend, effect rheology modification of the polymers and preclude formation of polymer gels, and further convert the blend into an article of manufacture  (col. 3, lines 35-55), such as films or sheets (col. 10, lines 5-15, 24-43, as to instant claims 19-20). The composition is subjected to extrusion or thermoforming (col. 10, lines 14-15).

11.  The peroxide is added to the polymers in any conventional ways, such as imbibing it into polymer pellets prior to compounding (col. 7, lines 50-65).

12.  Though Walton discloses the peroxide added to at least one component of the blend (col. 3, lines 35-37) and further being added to pellets prior to compounding, 
Walton does not explicitly teach said peroxide being added to polypropylene pellets (component B)), and the polypropylene having melt index of at least 100 g/10 min.

13. However, Hwo et al discloses polymer pellets, including polypropylene pellets, having low melt viscosity and comprising an unreacted peroxide degradant (col. 5, lines 11-15, Abstract), wherein the process for producing said pellets comprises:
1) degradation or “cracking” the C3 polymer in the presence of free radical generators, specifically peroxides (Table 1) in a pelletizing extruder, wherein the first portion of the peroxides is added to the polymer  in the first half section of the extruder (col. 4, lines 1-5; col. 6, lines 4-7; col. 6, lines 13-16);
2) adding a second portion of the free radical generator to the degraded polymer immediately before the exit of the main extruder (col. 7, lines 3-5), to provide a sufficient amount of unreacted free radical generators in the final pellets available for subsequent decomposition (col. 7, lines 38-40), specifically comprising 2900-3500 ppm of unreacted peroxide (col. 9, lines 52-54);
3) pelletizing the polymer into the pellets (col. 8, lines 50-52).
Thus, Hwo et al teaches polymer, including polypropylene, pellets that are subjected to a degradation in the presence of a peroxide, and further comprising 2900-3500 ppm (0.29-0.35%wt) of unreacted peroxide available for further reactions.
As evidenced by Fiebig et al, the product of controlled degradation of polypropylene is called “controlled rheology polypropylene” (see [0006] of Fiebig et al). Thus, based on the evidence provided by Fiebig et al, the degraded polypropylene of Hwo et al comprising unreacted peroxide appears to be a controlled rheology polypropylene (CRPP) comprising unreacted peroxide degradant as well (as to instant claims 1-3, 10, 13, 15).

14. Hwo et al further recites that a polymer with melt viscosity of 300,000 cps has a melt index of about 100 g/10 min (col. 1, lines 44-46). Following the polymer degradation, the polymer is having a melt viscosity of 500-300,000 cps (col. 3, lines 42-45). Since i) melt viscosity is inversely related to melt index, ii)  melt viscosity of 300,000 cps corresponds to melt index of 100 g/10 min and iii) polymers after degradation are having melt viscosity of 300,000 cps and lower, therefore, the polymers after degradation in the process of Hwo et al will intrinsically and necessarily have melt index of at least 100 g/10 min as well (as to instant claims 9 and 15). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

15. Since i) Walton discloses the peroxide added to at least one component of the blend (col. 3, lines 35-37) and further being added to pellets prior to compounding, i.e. peroxide is added to the ethylene/alpha olefin-based polymer blend as a component of polymer pellets, but  does not explicitly teach said peroxide being added to and as part of polypropylene pellets (component B)) and ii) Hwo et al teaches degraded, i.e. “controlled rheology” polypropylene pellets comprising unreacted peroxide available for further reactions, therefore, based on the combined teachings of Walton and Hwo et al, it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include, at least partially in a minor amount,  the peroxide in the polymer melt of Walton as the pellet masterbatch comprising a degraded polypropylene and unreacted peroxide of Hwo et al, as well, since both the peroxide and polypropylene (corresponding to the component B)) necessary for rheology modification in the process of Walton would be readily available, and the low molecular weight/high melt index polypropylene would allow better and more thorough dispersion of the peroxide into the ethylene/alpha olefin-based melt blend, and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

16. Though Walton discloses the component A) being ethylene/alpha olefin polymer having density more preferably 0.85 g/cc to about 0.92 g/cc (col. 4, lines 16-24) and the exemplified ethylene copolymer was produced using metallocene catalyst (Engage 8180), Walton does not explicitly recite said component A) being a metallocene medium density polyethylene.

17. However, Mier et al discloses medium density polyethylene (mMDPE) made using a metallocene catalyst, including ethylene/alpha-olefin copolymers ([0033]), having density of about 0.915 to about 0.949 g/cc ([0032]), in combination with a second polyolefin, such as LDPE or different mMDPE, used for making films or sheets (Abstract), wherein said mMDPE provides improved properties to said films or sheets, such as reduced sealing temperature, increased MD tear resistance, modified impact resistance ([0031]).
18. Thus, Mier et al recites that medium density polyethylenes, including ethylene/alpha-olefin copolymers, made using a metallocene catalyst are having density of about 0.915 to about 0.949 g/cc ([0032]); therefore, based on the teachings of Mier et al, the ethylene/alpha olefin copolymers having density of about 0.92 g/cc of Walton would intrinsically and necessarily, at least partially, belong to the class of medium density polyethylenes as well.

19. Further, since Mier et al teaches that such metallocene medium density ethylene copolymers in combination with other polyolefins, such as LDPE, are used in films and sheets, similar to those of Walton, and provide said films and sheets with improved properties such as reduced sealing temperature, increased MD tear resistance, modified impact resistance, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Walton  and Mier et al, and to include, or obvious to try to include, at least partially, the metallocene medium density polyethylene of Mier et al as the component A) in the composition of Walton, so to further improve the properties of the composition and sheets/films of Walton, including reduce sealing temperature, increase MD tear resistance and modified impact resistance, as well, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

20. Thus, the polymer blend of Walton in view of Hwo et al and Mier et al comprises a combination of metallocene medium density ethylene/alpha olefin copolymer and a degraded/controlled rheology polypropylene having unreacted peroxide (as to instant claims 1-3). The process of Walton in view of Hwo et al and Mier et al comprises i) preparing a degraded/controlled rheology polypropylene comprising 2900-3500 ppm of unreacted peroxide degradant masterbatch in the form of pellets; followed by ii) combining said pellet masterbatch with the ethylene/alpha olefin copolymer (as to instant claims 13, 15).

21.  Since the process of Walton in view of  Hwo et al and Mier et al comprises converting the blend to a molten polymer blend while subjecting the blend to conditions of shear to disperse the peroxide throughout the molten polymer blend (col. 3, lines 40-45 of Walton), therefore, it would have been obvious to a one of ordinary skill in the conduct such process in  extruder, since extruders are used for providing polymer melts under shear conditions as required by Walton in view of  Hwo et al (as to instant claim 16). 

22.  Further, the polymer blend is further used for making extruded sheets (see col. 10, lines 10-11 of Walton), thereby, it would have been obvious to a one of ordinary skill in the art that in order to produce such extruded sheets, the polymer blend would intrinsically and necessarily be extruded, i.e. would be provided to an extrusion mold (as to instant claims 16). 

23.  Further, the polymer blend is specified as being used for making a variety of shaped articles, such automobile and non-automobile parts (col. 10, lines 24-40). Since such shape articles are produced by molding, therefore, it would have been obvious to a one or ordinary skill in the art to subject the polymer blend to molding apparatus in order to produced such shaped articles, and further, depending on the specific molding conditions, such as temperature, to at least partially cool the polymer blend to at least partially solidify the blend for further molding (as to instant claim 17).
It would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific temperatures for blending the polymer components, modification of the blend, molding, depending on the specific melting temperatures of the used polymers, and the specific molding conditions of the desired articles depending on their end-use. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

24. Since the polymer blend of Walton in view of  Hwo et al and Mier et al is substantially the same as that claimed in instant invention, and is produced by substantially same process as that claimed in instant invention, therefore, the polymer blend of  Walton in view of  Hwo et al and Mier et al would be reasonably expected to have the properties that are either the same as those claimed in instant invention, or the properties having ranges overlapping with those as claimed in instant invention, including higher melt strength, increased zero shear viscosity and decreased breadth parameter, as well (as to instant claims 4, 5, 14), especially since Walton clearly shows the rheology modified ethylene/alpha olefin copolymer-based compositions having increased melt strength (Table II of Walton). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

25. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of added controlled rheology polypropylene/peroxide masterbatch, including the use of as low as 1%wt, and the total amount of added peroxide, so to produce the final rheology modified ethylene/alpha olefin-polypropylene blend having a desired levels of melt strength and zero shear viscosity, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

26.  Claims 1, 4-5, 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walton (US 6,548,600) in view of Hwo et al (US 5,594,074) and Mier et al (US 2006/0135698), as evidenced by Fiebig et al (US 2017/0320975) and Ono (US 2008/0071029), in further view of Kawamura (US 2010/0201016).

27.  The discussion with respect to Walton (US 6,548,600) in view of Hwo et al (US 5,594,074) and Mier et al (US 2006/0135698), set forth in paragraphs 4-25 above is incorporated here by reference.

28. Walton  in view of Hwo et al and Mier et al do not disclose the process for making the blend  further comprising a step of foaming.

29.  However, 1) Walton  in view of Hwo et al and Mier et al disclose the polymer blend being used for making automobile parts (col. 10, lines 27-32 of Walton) and
2) Kawamura discloses polymer compositions for making automobile parts, based on a combination of a polypropylene and an ethylene/alpha-olefin copolymer, wherein the automobile parts are based on injection molded foams (Abstract, [0001]). The process for making the injection molded foamed automobile parts comprises a step of foaming and injection molding of the polymer composition the polymer composition ([0075], [0076]).

30.  Since the automobile parts comprise injection molded foams and are produced by foaming and injection molding of the polymer composition, as taught by Kawamura, therefore, based on the combined teachings of Kawamura and Walton  in view of Hwo et al and Mier et al, given a foamed automobile part is desired, it would have been obvious to  a one of ordinary skill in the art to further subject the polymer blend of Walton  in view of Hwo et al and Mier et al to foaming and injection molding, so to produce the injection molded foamed automobile parts as well, as taught by Kawamura, given such is desired, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

31. Claims 1, 4-5, 8-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tse (US 9,255,168)  in view of Hwo et al (US 5,594,074) and Mier et al (US 2006/0135698), as evidenced by Fiebig et al (US 2017/0320975).

32. Tse discloses a polyolefin composition comprising:
A) 96 to about 100%wt (as to instant claim 8) of a polyolefin, such as metallocene polyethylene having density of 0.910-0.940 g/cc (col. 1, lines 22-27; col. 12, lines 30-40, as to instant claim 8);
B) 0.1-3.9%wt of a free radical generator (col. 11, lines 35-40), preferably peroxide (col. 11, line 67-col. 12, line 1; col. 16, lines 51-62);
C) 1% or greater, preferably 5%wt or greater of a modifying polymer (col. 11, lines 40-45), specifically polypropylene homopolymer having Mw of at least 50,000 (col. 14, lines 34-38; col. 14, lines 1-8; col. 15, lines 35-43).

33. As to instant claims 11-12, the composition further comprises slip agents (col. 18, lines 14-16).

34. As to instant claims 19-20, the composition is used for making toys, containers, bottles, automotive components, sheets and pipes (col. 21, lines 54-65).
35. The method for making the blend comprises mixing the free radical generator with the polyolefin A) and the modifying polymer C) in solid form before introducing into a reaction zone, followed by reacting said components in melt phase in an extruder (col. 17, lines 29-60, as to instant claims 13 and 16), and further cooling said blend (col. 32, lines 52-54, as to instant claim 17).

36.  Though Tse discloses the peroxide added to the metallocene polyethylene component A) and the polypropylene component C), Tse does not explicitly teach said peroxide being added to the polypropylene (component C)) to form controlled rheology polypropylene having melt index of at least 100 g/10 min.

37. However, Hwo et al discloses polymer pellets, including polypropylene pellets, having low melt viscosity and comprising an unreacted peroxide degradant (col. 5, lines 11-15, Abstract), wherein the process for producing said pellets comprises:
1) degradation or “cracking” the C3 polymer in the presence of free radical generators, specifically peroxides (Table 1) in a pelletizing extruder, wherein the first portion of the peroxides is added to the polymer in the first half section of the extruder (col. 4, lines 1-5; col. 6, lines 4-7; col. 6, lines 13-16);
2) adding a second portion of the free radical generator to the degraded polymer immediately before the exit of the main extruder (col. 7, lines 3-5), to provide a sufficient amount of unreacted free radical generators in the final pellets available for subsequent decomposition (col. 7, lines 38-40), specifically comprising 2900-3500 ppm of unreacted peroxide (col. 9, lines 52-54);
3) pelletizing the polymer into the pellets (col. 8, lines 50-52).
Thus, Hwo et al teaches polymer, including polypropylene, pellets that are subjected to a degradation in the presence of a peroxide, and further comprising 2900-3500 ppm (0.29-0.35%wt) of unreacted peroxide available for further reactions.
As evidenced by Fiebig et al, the product of controlled degradation of polypropylene is called “controlled rheology polypropylene” (see [0006] of Fiebig et al). Thus, based on the evidence provided by Fiebig et al, the degraded polypropylene of Hwo et al comprising unreacted peroxide appears to be a controlled rheology polypropylene (CRPP) comprising unreacted peroxide degradant as well (as to instant claims 1, 10, 13).

38. Hwo et al further recites that a polymer with melt viscosity of 300,000 cps has a melt index of about 100 g/10 min (col. 1, lines 44-46). Following the polymer degradation, the polymer is having a melt viscosity of 500-300,000 cps (col. 3, lines 42-45). Since i) melt viscosity is inversely related to melt index, ii) melt viscosity of 300,000 cps corresponds to melt index of 100 g/10 min and iii) polymers after degradation are having melt viscosity of 300,000 cps and lower, therefore, the polymers after degradation in the process of Hwo et al will intrinsically and necessarily have melt index of at least 100 g/10 min as well (as to instant claims 9 and 15). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

39. Since i) Tse discloses the peroxide in solid form added to the polyolefin component A) and the polypropylene component C) in solid forms, but  does not explicitly teach said peroxide being added to and as part of polypropylene component  (component C)) and ii) Hwo et al teaches degraded, i.e. “controlled rheology” polypropylene pellets comprising unreacted peroxide available for further reactions, therefore, based on the combined teachings of Tse and Hwo et al, it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include at least partially in a minor amount,  the peroxide in the polymer composition of Tse as the pellet masterbatch comprising a degraded/relatively low molecular weight polypropylene and unreacted peroxide of Hwo et al, as well, since both the peroxide and polypropylene (corresponding to the component C)) necessary for modification in the process of Tse would be readily available, and the low molecular weight/high melt index polypropylene would allow better and more thorough dispersion of the peroxide into the metallocene polyethylene-based melt blend, and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

40. Though Tse discloses the component A) being metallocene polyethylene having density more preferably 0.910 g/cc to about 0.940 g/cc (col. 12, lines 32-40), Tse does not explicitly recite said component A) being a metallocene medium density polyethylene.

41. However, Mier et al discloses medium density polyethylene (mMDPE) made using a metallocene catalyst, including ethylene/alpha-olefin copolymers ([0033]), having density of about 0.915 to about 0.949 g/cc ([0032]), in combination with a second polyolefin, such as LDPE or different mMDPE, used for making films or sheets (Abstract), wherein said mMDPE provides improved properties to said films or sheets, such as reduced sealing temperature, increased MD tear resistance, modified impact resistance ([0031]).

42. Thus, Mier et al recites that medium density polyethylenes made using a metallocene catalyst are having density of about 0.915 to about 0.949 g/cc ([0032]); therefore, based on the teachings of Mier et al, the metallocene polyethylene having density of about 0.91-0.94 g/cc of Tse would intrinsically and necessarily, at least partially, belong to the class of medium density polyethylenes as well.

43. Further, since Mier et al teaches that such metallocene medium density ethylene copolymers in combination with other polyolefins, such as LDPE, are used in sheets, similar to those of Tse, and provide said sheets with improved properties such as reduced sealing temperature, increased MD tear resistance, modified impact resistance, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Tse  and Mier et al, and to include, or obvious to try to include, at least partially, the metallocene medium density polyethylene of Mier et al as the component A) in the composition of Tse, so to further improve the properties of the composition and sheets of Tse, including reduce sealing temperature, increase MD tear resistance and modified impact resistance, as well, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

44. Thus, the polymer blend of Tse in view of Hwo et al and Mier et al comprises a combination of metallocene medium density polyethylene and a degraded/controlled rheology polypropylene having unreacted peroxide. The process of Tse in view of Hwo et al and Mier et al comprises i) preparing a degraded/controlled rheology polypropylene comprising 2900-3500 ppm of unreacted peroxide degradant masterbatch in the form of pellets; followed by ii) combining said pellet masterbatch with the medium density polyethylene (as to instant claims 13, 15).

45.  Since the process of Tse in view of  Hwo et al and Mier et al comprises converting the blend to a molten polymer blend while subjecting the blend to conditions of shear in a mixer to disperse the peroxide throughout the molten polymer blend, therefore, it would have been obvious to a one of ordinary skill in the conduct such process in  extruder, since extruders are used for providing polymer melts under shear conditions (as to instant claim 16). 

46.  Further, the polymer blend is further used for making sheets (see col. 21, lines 57-60 of Tse), thereby, it would have been obvious to a one of ordinary skill in the art that in order to produce such extruded sheets, the polymer blend would intrinsically and necessarily be extruded, i.e. would be provided to an extrusion mold (as to instant claims 16). 

47.  Further, the polymer blend is specified as being used for making a variety of shaped articles, such automobile and non-automobile parts (col. 21, lines 55-65 of Tse). Since such shaped articles are produced by molding, therefore, it would have been obvious to a one or ordinary skill in the art to subject the polymer blend to molding apparatus in order to produced such shaped articles, and further, depending on the specific molding conditions, such as temperature, to at least partially cool the polymer blend, e.g. in a mold, to at least partially solidify the blend for further molding (as to instant claim 17). It would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific temperatures for blending the polymer components, modification of the blend, molding, depending on the specific melting temperatures of the used polymers, and the specific molding conditions of the desired articles depending on their end-use. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

48. Since the polymer blend of Tse in view of  Hwo et al and Mier et al is substantially the same as that claimed in instant invention, and is produced by substantially same process as that claimed in instant invention, therefore, the polymer blend of  Tse in view of  Hwo et al and Mier et al would be reasonably expected to have the properties that are either the same as those claimed in instant invention, or the properties having ranges overlapping with those as claimed in instant invention, including higher melt strength, increased zero shear viscosity and decreased breadth parameter, as well (as to instant claims 4, 5, 14), as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

49. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of added controlled rheology polypropylene/peroxide masterbatch, including the use of as low as 1%wt, and the total amount of added peroxide, so to produce the final rheology modified ethylene/alpha olefin-polypropylene blend having a desired levels of melt strength and zero shear viscosity, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

50.  Claims 1, 4-5, 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tse (US 9,255,168) in view of Hwo et al (US 5,594,074) and Mier et al (US 2006/0135698), as evidenced by Fiebig et al (US 2017/0320975), in further view of Kawamura (US 2010/0201016).

51.  The discussion with respect to Tse (US 9,255,168) in view of Hwo et al (US 5,594,074) and Mier et al (US 2006/0135698), set forth in paragraphs 31-49 above is incorporated here by reference.

52. Tse in view of Hwo et al and Mier et al do not disclose the process for making the blend further comprising a step of foaming.

53.  However, 1) Tse  in view of Hwo et al and Mier et al disclose the polymer blend being used for making automobile parts (col. 21, line 61 of Tse) and
2) Kawamura discloses polymer compositions for making automobile parts, based on a combination of a polypropylene and an ethylene/alpha-olefin copolymer, wherein the automobile parts are based on injection molded foams (Abstract, [0001]). The process for making the injection molded foamed automobile parts comprises a step of foaming and injection molding of the polymer composition the polymer composition ([0075], [0076]).

54.  Since the automobile parts comprise injection molded foams and are produced by foaming and injection molding of the polymer composition, as taught by Kawamura, therefore, based on the combined teachings of Kawamura and Tse in view of Hwo et al and Mier et al, given a foamed automobile part is desired, it would have been obvious to  a one of ordinary skill in the art to further subject the polymer blend of Tse in view of Hwo et al and Mier et al to foaming and injection molding, so to produce the injection molded foamed automobile parts as well, as taught by Kawamura, given such is desired, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

Response to Arguments
55.  Applicant's arguments filed on July 5, 2022 have been fully considered. It is noted that in light of Applicant’s amendment all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections necessitated by Applicant’s amendment are set forth above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764